December 8, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                    DEREK JAMES STRIMBAN, Appellant

NO. 14-15-00251-CR                          V.

                       THE STATE OF TEXAS, Appellee
                     ________________________________

     Today the Court heard appellee's motion to dismiss the appeal from the
judgment signed by the court below on December 15, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Derek James Strimban.


      We further order this decision certified below for observance.